DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see response, filed 6/21/22, with respect to claims 1-10, 12-15 have been fully considered and are persuasive.  The previous rejection of these claims has been withdrawn, in view of the amendments and arguments, and a notice of allowance has been issued below. 

Allowable Subject Matter
Claims 1-10, 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art of record does not teach or suggest a smart window comprising two transparent substrate that are electrically connected to a voltage supply having a first and second pulse voltage; and a liquid crystal layer having a liquid crystal material including a nematic liquid crystal, rotatory molecule, and photochromic dye mixed with each other, wherein the liquid crystal is configured for changing a transmittance corresponding to a specific light wavelength range and configured for switching between a planar texture and a focal-conic texture according to the first and second pulse voltages, wherein a method for switching the smart window comprises providing a first pulse voltage to switch the smart window from a scattering state to a transparent state and a second pulse voltage to switch the smart window from the transparent state to the scattering state, further comprising a step of providing a third pulse voltage and the light to switch the smart window from the scattering absorption state to the transparent absorption state, wherein when the light is not provided, the smart window is switched to the transparent state; and providing a fourth pulse voltage and the light to switch the smart window from the transparent absorption state to the scattering absorption state, wherein when the light is not provided, the smart window is switched to the scattering state, in combination with the remaining features recited in the claim.
The prior art of Yang (US 2019/0361284 A1) discloses a smart window comprising two transparent substrate that are electrically connected to a voltage supply having a first and second pulse voltage; and a liquid crystal layer having a liquid crystal material including a nematic liquid crystal, rotatory molecule, and photochromic dye mixed with each other, wherein the liquid crystal is configured for changing a transmittance corresponding to a specific light wavelength range and configured for switching between a planar texture and a focal-conic texture according to the first and second pulse voltages, wherein a method for switching the smart window comprises providing a first pulse voltage to switch the smart window from a scattering state to a transparent state and a second pulse voltage to switch the smart window from the transparent state to the scattering state (Yang, Figures 1-2). Yang fails to disclose third and fourth pulse voltages used to change absorption states from transparent to scattering. The prior art of Wu (US 2022/0066246 A1) discloses the general use of minimal voltages to switch between transparent and scattering states and the effect of the voltages on the window’s absorption (Paragraph 0055; Figure 11). However, Wu fails to explicitly disclose a step of providing a third pulse voltage and the light to switch the smart window from the scattering absorption state to the transparent absorption state, wherein when the light is not provided, the smart window is switched to the transparent state; and providing a fourth pulse voltage and the light to switch the smart window from the transparent absorption state to the scattering absorption state, wherein when the light is not provided, the smart window is switched to the scattering state.
Regarding Claim 10, the prior art of record does not teach or suggest a smart window comprising two transparent substrate that are electrically connected to a voltage supply having a first and second pulse voltage; and a liquid crystal layer, wherein a method for switching the smart window comprises providing a first pulse voltage to switch the smart window from a scattering state to a transparent state and a second pulse voltage to switch the smart window from the transparent state to the scattering state, further comprising a step of providing a third pulse voltage and the light to switch the smart window from the scattering absorption state to the transparent absorption state, wherein when the light is not provided, the smart window is switched to the transparent state; and providing a fourth pulse voltage and the light to switch the smart window from the transparent absorption state to the scattering absorption state, wherein when the light is not provided, the smart window is switched to the scattering state, in combination with the remaining features recited in the claim.
The prior art of Yang (US 2019/0361284 A1) discloses a smart window comprising two transparent substrate that are electrically connected to a voltage supply having a first and second pulse voltage; and a liquid crystal layer, wherein a method for switching the smart window comprises providing a first pulse voltage to switch the smart window from a scattering state to a transparent state and a second pulse voltage to switch the smart window from the transparent state to the scattering state (Yang, Figures 1-2). Yang fails to disclose third and fourth pulse voltages used to change absorption states from transparent to scattering. The prior art of Wu (US 2022/0066246 A1) discloses the general use of minimal voltages to switch between transparent and scattering states and the effect of the voltages on the window’s absorption (Paragraph 0055; Figure 11). However, Wu fails to explicitly disclose a step of providing a third pulse voltage and the light to switch the smart window from the scattering absorption state to the transparent absorption state, wherein when the light is not provided, the smart window is switched to the transparent state; and providing a fourth pulse voltage and the light to switch the smart window from the transparent absorption state to the scattering absorption state, wherein when the light is not provided, the smart window is switched to the scattering state.
Therefore, Claims 1 and 10 are allowed. Claims 2-9 and 12-15 are allowed by virtue of their dependence on allowed claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871